ORDER
Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 19-736, and Respondent’s acknowledgment therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rule 8.4(a), (b), and (d) of the Maryland Lawyers’ Rules of Professional Conduct, in effect prior to July 1, 2016, it is this 3rd day of May, 2017,
ORDERED, that Respondent, Stephen Rowe Jones, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Stephen Rowe Jones, from the register of attorneys in this Court, notify Respondent of such action, and comply with the notice provisions set forth in Maryland Rule 19-761 (b).